DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 5,347,190) in view of Coenen (US 6,124,658).
With respect to claims 1 and 17, Lewis et al. teach a magnetic bearing control apparatus, comprising a plurality of output elements configured to generate electromagnetic force (Fig.2, Items 22 - 25); a magnetic bearing (Fig.1, Items 10 – 12) configured to float a rotation shaft (Fig.1, Item 1) from a surface of the magnetic bearing based on the electromagnetic force generated by the plurality of output elements; at least one displacement sensor (Fig.1, Items 7 and 9) configured to sense a 
However, Lewis et al. fail to particularly disclose a current sensor configured to detect a current supplied to the plurality of output elements and determine a failure of the plurality of output elements or the current sensor.
On the other hand, Coenen teaches a magnetic bearing control apparatus, comprising a plurality of output elements configured to generate electromagnetic force; and a current sensor configured to detect a current supplied to the plurality of output elements and determine a failure of the plurality of output elements or the current sensor (Col.2, Line 66 – Col.3, Line 27).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Coenen current sensor configuration with the Lewis et al. design because it would provide the versatility of further detecting a failure of the output elements or current sensor, in this manner improving the overall control of the system by assuring that every element is working as expected.  
With respect to claims 2 – 10 and 18 – 20, Lewis et al. teach the limitations described in the claims (Figs.1, 2, 6, 12 and 16; Col.2, Line 45 – Col.3, Line 50, Col.8, Line 44 – Col.9, Line 14, Col.10, Line 53 – Col.11, Line 20 and Col.30, Line 41 – Col.31, Line 21).

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not solely rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner considers that the obvious combination of the patents to Lewis et al. and Coenen teach the limitations described in the claims as discussed above.
  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          August 13, 2021